Citation Nr: 0413881	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to November 
1945 and from September 1950 to October 1951. 

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 rating decision of the Hartford, 
Connecticut Regional Office (RO) that held that new and 
material evidence had not been received to reopen a claim for 
service connection for a right knee disability.


FINDINGS OF FACT

1.  By a rating action in May 1999, the RO held that new and 
material evidence had not been received to reopen a claim of 
service connection for a right knee disability.  The veteran 
was notified of his right to appeal, but a timely appeal was 
not filed.

2.  Evidence added to the record since the May 1999 RO 
determination, considered in conjunction with the record as a 
whole, is new, but does not relate to an unestablished fact 
necessary to substantiate the veteran's claim, and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1999, which held that new and 
material evidence had not been received to reopen a claim for 
service connection for a right knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, a February 2003 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim to reopen.  
Indeed, in a letter issued in February 2004, the VA requested 
that the veteran send additional evidence regarding his 
appeal to the Board.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

The Old Evidence

The veteran's service medical records are negative as to any 
clinical findings or diagnoses of a right knee disability.

A medical certificated dated in October 1951, subsequent to 
service, reflects that the veteran reported he had injured 
his right knee during a football game in August 1951.  He 
reported he had been treated with a heat lamp, and an ace 
bandage support for three weeks.  The veteran complained of 
pain and stiffness in the right knee.  Physical examination 
revealed the right knee was somewhat swollen.  The knee could 
be extended and flexed to full range.  There was no definite 
instability present.  X-ray examination revealed a normal 
right knee.  The diagnosis was chronic right knee strain.

A report of VA medical examination in March 12,1952 shows 
that the veteran complained of a weak right knee.  On 
orthopedic examination, he reported he had injured the right 
knee in August 1951 in service.  It was noted the knee had 
been swollen and painful, and the veteran had been treated 
for one month with physiotherapy.  His current complaints 
were pain and stiffness in the right knee.  He denied actual 
buckling of the knee.  He complained of trouble straightening 
out the knee.  The examiner noted there was no indication of 
treatment since service, but that the veteran reported he had 
had to sign a waiver with regard to the right knee to obtain 
employment.  Physical examination revealed he could almost 
completely extend the knee to 180 degrees.  Flexion of the 
joint was normal at a 45-degree angle.  There was no free 
fluid in the joint, no muscle atrophy, and no muscle weakness 
in the right leg.  The cruciate and collateral ligaments were 
intact.  The pertinent diagnosis was chronic right knee 
sprain with hypertrophy of the infrapatellar fat pad.  A 
radiographic report of an aerogram x-ray of the right knee 
revealed that the right knee showed the medial meniscus 
appeared normal, and that a defect appeared to be present in 
the lateral meniscus which was suggestive of soft tissue 
pathology.  

On VA orthopedic examination in April 1952, examination of 
the right knee revealed no swelling or areas of tenderness.  
The collateral and cruciate ligaments were intact.  Range of 
motion testing revealed a spring sensation on forced 
extension.  The impression was hypertrophied infrapatellar 
fat pad.

The veteran underwent a MRI of the right knee at a private 
facility in December 1998.  After a review of the MR images 
from the right knee, the examiner concluded that the veteran 
had right knee effusion, an anterior cruciate ligament tear 
with slight subluxation of the tibia with respect to the 
femur, particularly laterally, and a tear at the junction of 
the posterior horn with the body of the medial meniscus near 
its capsular attachment.  The examiner also noted that a bone 
bruise in the posterior aspect of the lateral tibial plateau 
was in a location that was typically seen with a cruciate 
ligament tear.  The lateral meniscus showed the presence of 
prominent origins of the meniscofemoral ligament and grade II 
changes in the posterior horn.  

In a report of VA examination in January 1999, it was noted 
the veteran reported a history of a chronic right knee 
problem.  The reported examination findings did not reference 
the right knee.

The 1952 Rating Decision

By rating action dated in May 1952, the RO denied the 
veteran's claim for service connection for a right knee 
disability on the grounds that there was not any evidence of 
a right knee injury either in service or on the veteran's 
discharge examination.

The May 1999 Rating Decision 

By rating action dated in May 1999, the RO denied the 
veteran's claim to reopen a claim for service connection for 
a right knee disability on the grounds that although the 
material submitted was new it was not directly relevant to 
the issue considered.



The New Evidence

In a January 2001 private medical treatment record, the 
veteran reported that two days prior he had slipped on black 
ice and fell onto a flexed right knee.  He also indicated 
that when he fell there was an audible cracking sound and 
that although he was able to get up on his own, he 
experienced significant discomfort and a feeling on 
instability and swelling.  The examiner reported that the 
veteran's right knee was significantly swollen, that its 
range of motion was from approximately three degrees to 100 
degrees flexion, that the patella was mobile and non-tender, 
and the veteran could straight leg raise without difficulty.  
The examiner further indicated that the knee was generally 
tender, although the point of maximal discomfort was the 
medial joint line, and that although the veteran experienced 
deep knee pain with manipulation of the knee, the knee seemed 
stable with valgus stress, varus stress, and anterior drawer.  
The examiner also reported that x-rays taken in conjunction 
with the examination were negative for any acute changes.

Later in January 2001, a diagnosis of right knee hemarthrosis 
was recorded.

In a private hospital treatment record dated in February 
2002, the veteran complained of moderate, sharp right knee 
pain.  An x-ray of the veteran's knee indicated that he did 
not have any fractures, dislocations, effusions, or 
significant degenerative changes.  After an examination, the 
veteran was diagnosed with right knee pain.

A private medical record dated in March 2002 indicates that 
the veteran underwent an arthroscopic subtotal medial 
meniscectomy of the right knee.  A tear of the right medial 
and lateral meniscus was identified.

Private medical records dated from April 2002 to May 2002, 
reveal that the veteran underwent physical therapy for his 
right knee condition.



Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)(2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Analysis

The Board finds that the private treatment records dated from 
January 2001 to May 2002, which were submitted subsequent to 
the May 1999 RO determination, are new because they were not 
of record at the time of the prior final RO denial in May 
1999.  However, the Board notes that those records are not 
material because when considered by themselves or with 
previous evidence of record, they do not relate to an 
unestablished fact that is necessary to establish the 
veteran's claim.  Rather, they only further confirm that the 
veteran has a current right knee disability.  These records 
do not establish that the veteran's right knee disability was 
incurred in or aggravated by his active service.  As such, 
the Board concludes that this evidence is cumulative and 
redundant and does not raise a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim for service connection for a right 
knee disability.


ORDER

As new and material evidence has not been received, the 
appeal to reopen a claim for service connection for a right 
knee disability is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



